Case 6:19-cv-00735-PGB-GJK Document1 Filed 04/19/19 Page 1 of 12 PageID 1

UNITED STATES DISTRICT COURT: ° | 9
MIDDLE DISTRICT OF FLORIDA

Orlando Division

WALTER HAWKINS ALLEYNE,

Plaintiff,
Case No. 6:19-cv- 135 - DRL-4HOGTK

 

Vv.

PIONEER CREDIT RECOVERY, INC., a
foreign corporation,

Defendant.
/

COMPLAINT AND DEMAND FOR JURY TRIAL

Plaintiff, WALTER HAWKINS ALLEYNE, by and through his undersigned counsel,
hereby files his Complaint and Demand for Jury Trial, sues the Defendant, PPONEER CREDIT
RECOVERY, INC., and alleges as follows:

1. This is an action for violations of the Fair Debt Collection Practices Act
(“FDCPA”), 15 U.S.C. §§1692-16920 and Florida Consumer Collection Practices Act
(“FCCPA”), seeking actual damages, statutory damages, attorney’s fees and costs.

2: Plaintiff, WALTER HAWKINS ALLEYNE, (hereinafter sometimes referred to as
“Plaintiff’), brings this action for illegal practices of Defendant in connection with its attempts to
collect an alleged debt from him.

3. Plaintiff alleges, among other things, that Defendant, PIONEER CREDIT
RECOVERY, INC. violated the Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692 et seq.

(“FDCPA”), and the Florida Consumer Collection Practices Act, Fla. Stat.$§ 559, et seq.
Case 6:19-cv-00735-PGB-GJK Document1 Filed 04/19/19 Page 2 of 12 PagelID 2

Alleyne v. Pioneer Credit Recovery, Inc. et al
Page 2

 

(“FCCPA”).

4, The FDCPA regulates the behavior of collection agencies attempting to collect a
debt. The United States Congress has found abundant evidence of the use of abusive, deceptive,
and unfair debt collection practices by many debt collectors, and has determined that abusive
debt collection practices contribute to a number of personal bankruptcies, marital instability, loss
of jobs, and invasions of individual privacy.

5. Congress enacted the FDCPA to eliminate abusive debt collection practices by
debt collectors, to ensure that those debt collectors who refrain from using abusive debt
collection practices are not competitively disadvantaged, and to promote uniform State action to
protect consumers against debt collection abuses. 15 U.S.C. § 1692(a)- (e).

6. The FDCPA is a strict liability statute, which provides for actual or statutory
damages upon the showing of one violation. The Eleventh Circuit has held that whether a debt
collector's conduct violates the FDCP A should be judged from the standpoint of the “least
sophisticated consumer.” LeBlanc v. Unifund CCR Partners, 601 F.3d 1185 (11th Cir. 2010).

7. To prohibit harassment and abuses by debt collectors the FDCPA, at 15 U.S.C. §
1692d, provides that a debt collector may not engage in any conduct the natural consequence of
which is to harass, oppress, or abuse any person in connection with the collection of a debt and
names a non-exhaustive list of certain per se violations of harassing and abusive collection

conduct. 15 U.S.C. § 1692d(1)-(6)
Case 6:19-cv-00735-PGB-GJK Document 1 Filed 04/19/19 Page 3 of 12 PagelD 3

Alleyne v. Pioneer Credit Recovery, Inc. et al
Page 3

 

I. PLAINTIFF

8. Plaintiff is a “consumer” as that term is defined by 15 U.S.C. § 1692a(3) and Fla.
Stat. § 559.55.

9. Plaintiff is a “debtor” as that term is defined by Fla. Stat.§ 559.55(2).

II. PARTIES - DEFENDANT

10. Defendant, PIONEER CREDIT RECOVERY, INC. collects, and attempts to
collect, debts incurred, or alleged to have been incurred, for personal, family, or household
purposes on behalf of creditors using the U.S. Mail, telephone, and Internet.

11. Defendant, PPONEER CREDIT RECOVERY, INC. is a business, the principal
purpose of which is the collection of debts.

12. Defendant, PIONEER CREDIT RECOVERY, INC. is a “debt collector” as that
term is defined by 15 U.S.C. § 1692a(6) and Fla. Stat.§ 559.55(6).

13. Defendant has knowledge and control of the collection activities of its agents and
representatives, including but not limited to supervisors, managers, affiliates, subsidiaries,
divisions, employees, servants, partners, agents, vendors, assignees, transferees, collectors and/or
contractors, for the alleged debt that is the subject of this lawsuit.

Il. FACTS
14. ‘Plaintiff, WALTER HAWKINS ALLEYNE, is alleged to have incurred a

financial obligation and is alleged to have defaulted on that obligation.

15. The foregoing alleged financial obligation is a “debt” as that term is defined by 15
Case 6:19-cv-00735-PGB-GJK Document 1 Filed 04/19/19 Page 4 of 12 PagelD 4

Alleyne v. Pioneer Credit Recovery, Inc. et al
Page 4

 

U.S.C. § 1692a(5) and Fla. Stat. § 559.55(1).

16. | Among other demands for payment made by Defendant within 1 year of the filing
of this lawsuit, by letter dated July 1, 2018, Defendant, PIONEER CREDIT RECOVERY, INC.,
demanded payment from Defendant of a student loan, Reference # 14329989, Client: New York
Higher Education Service, Corp., Current Balance: $9,374.40.

17. Also, by letter dated December 8, 2018, Defendant, PIONEER CREDIT
RECOVERY, INC., demanded payment from Defendant of a student loan, Reference #
14329989, Client: New York Higher Education Service, Corp., Current Balance: $9,729.95 in
which letter Defendant admonished “NOTICE OF POTENTIAL ADMINSTRATIVE
GARNISHMENT PROCESS.”

18. | The demands for payment referred to in the preceding paragraph were made on
behalf of New York State Higher Education Services Corporation.

19. The letters referred to in the previous paragraphs were attempts to collect a debt.

20. The student loan referred to in the preceding paragraphs was not due because
Plaintiff paid in full his obligation on the subject student loan.

21. Plaintiff has retained copies of all evidence of payment on the subject student
loan.

22.  Asaresult of the foregoing, Plaintiff has experienced considerable worry,

embarrassment, frustration, anger, distress, and concern.
Case 6:19-cv-00735-PGB-GJK Document 1 Filed 04/19/19 Page 5 of 12 PagelD 5

Alleyne v. Pioneer Credit Recovery, Inc. et al
Page 5

 

COUNT I
FAIR DEBT COLLECTION PRACTICES ACT

23. Plaintiff sues the Defendant, PPONEER CREDIT RECOVERY, INC. and repeats
and realleges the allegations in paragraphs 1 through 22 hereof.

24. The collection letters dated July 1, 2018 and December 8, 2018 from Defendant,
PIONEER CREDIT RECOVERY, INC. and its attempt to collect a debt, were in violation of
Section 808 of the FDCPA, 15 U.S.C. §1692f(1) which provides:

§ 808. Unfair practices

A debt collector may not use unfair or unconscionable means to collect or
attempt to collect any debt. Without limiting the general application of the
foregoing, the following conduct is a violation of this section:

(1) The collection of any amount (including any interest, fee, charge, or
expense incidental to the principal obligation) unless such amount is
expressly authorized by the agreement creating the debt or permitted by
law.

25. Defendant had no right to claim the amount due from Plaintiff and such charges
were not authorized by agreement.

TRIAL BY JURY

Plaintiff is entitled to and hereby respectfully demands a trial by jury on all issues so
triable. US Const. amend. 7, Fed.R.Civ.P. 38.

WHEREFORE, Plaintiff prays for this Court:

a. To declare that Defendant, PIONEER CREDIT RECOVERY, INC. has violated the

FDCPA;
Case 6:19-cv-00735-PGB-GJK Document1 Filed 04/19/19 Page 6 of 12 PagelID 6

Alleyne v. Pioneer Credit Recovery, Inc. et al
Page 6

 

b. To award Plaintiff actual damages sustained as a result of the Defendant's failure to
comply with the FDCP A, including pain and suffering and loss of income;

c. To award Plaintiff statutory damages not to exceed $1 ,000.00;

d. To award Plaintiff reimbursement for such expenses as have been required to expend
to prosecute this claim;

e. To award Plaintiff his reasonable attorney's fees pursuant to 15 U.S.C. §1692k;

f. To award such other and further relief as the Court deems proper.

COUNT II
FAIR DEBT COLLECTION PRACTICES ACT

26. Plaintiff sues the Defendant, PONEER CREDIT RECOVERY, INC. and repeats
and realleges the allegations in paragraphs 1 through 22 hereof.

27. The collection letters dated July 1, 2018 and December 8, 2018 to Plaintiff from
Defendant, PIONEER CREDIT RECOVERY, INC. and its attempt to collect a debt were in
violation of Section 807 of the FDCPA, 15 U.S.C. §1692e(1) which provides:

A debt collector may not use any false, deceptive, or misleading
representation or means in connection with the collection of any debt.

Without limiting the general application of the foregoing, the following
conduct is a violation of this section:

* * *

(2) The false representation of-
(A) the character, amount, or legal status of any debt;
28. The legal status of the debt that was that it was invalid and not owed by Plaintiff
to New York Higher Education Services Corporation.

TRIAL BY JURY
Case 6:19-cv-00735-PGB-GJK Document1 Filed 04/19/19 Page 7 of 12 PagelD 7

Alleyne v. Pioneer Credit Recovery, Inc. et al
Page 7

 

Plaintiff is entitled to and hereby respectfully demands a trial by jury on all issues so
triable. US Const. amend. 7, Fed.R.Civ.P. 38.

WHEREFORE, Plaintiff prays for this Court:

a. To declare that Defendant, PIONEER CREDIT RECOVERY, INC. has violated the
FDCPA;

b. To award Plaintiff actual damages sustained as a result of the Defendant’s failure to
comply with the FDCP A, including pain and suffering;

c. To award Plaintiff statutory damages not to exceed $1,000.00;

d. To award Plaintiff reimbursement for such expenses as have been required to expend
to prosecute this claim;

e. To award Plaintiff his reasonable attorney's fees pursuant to 15 U.S.C. § 1692k;

f. To award such other and further relief as the Court deems proper.

COUNT Ill
FLORIDA CONSUMER COLLECTION PRACTICES ACT

29. Plaintiff sues the Defendant, PPONEER CREDIT RECOVERY, INC. and
repeats and realleges the allegations in paragraphs 1 through 22 hereof.

30. Plaintiff is an individual who resides in the State of Florida.

31. Plaintiff is a “debtor” or “consumer” as defined by §559.55(2), Fla. Stat.

32. Defendant is a person as defined in § 1.01 (3), Fla. Stat.

33. Section 559.72 of the Florida Statutes provides, in part, as follows:

Prohibited practices generally. - In collecting consumer debts, no person
shall:
Case 6:19-cv-00735-PGB-GJK Document 1 Filed 04/19/19 Page 8 of 12 PagelD 8

Alleyne v. Pioneer Credit Recovery, Inc. et al
Page 8

 

* * * *

(9) Claim, attempt, or threaten to enforce a debt when such
person knows that the debt is not legitimate, or assert the existence
of some other legal right when such person knows that the right
does not exist.

34. The legal status of the debt that was that it was paid in full and not owed by
Plaintiff to New York Higher Education Services Corporation.

35. | Defendant has knowledge and control of the collection activities of its agents and
representatives, including but not limited to supervisors, managers, affiliates, subsidiaries,
divisions, employees, servants, partners, agents, vendors, assignees, transferees, collectors and/or
contractors, for the alleged debt that is the subject of this lawsuit.

36. Defendant has knowledge and control of the collection activities of its agents and
representatives, including but not limited to supervisors, managers, affiliates, subsidiaries,
divisions, employees, servants, partners, agents, vendors, assignees, transferees, collectors and/or
contractors, for the alleged debt that is the subject of this lawsuit.

37. All conditions precedent to the filing of this action have occurred, been fulfilled
or waived.

38. Plaintiff's damages pursuant to Florida Statutes including §559.77 have continued
and are continuing as of the filing of this complaint.

39. Asaresult of the above violations of the Florida Consumer Collection Practices
Act, the Defendant is liable to the Plaintiff for injunctive and declaratory relief and actual
damages, statutory damages, and attorney's fees and costs.

40. Plaintiff is entitled to damages under Fla. Stat. §559.77.
Case 6:19-cv-00735-PGB-GJK Document 1 Filed 04/19/19 Page 9 of 12 PagelD 9

Alleyne v. Pioneer Credit Recovery, Inc. et al
Page 9

 

WHEREFORE, Plaintiff respectfully prays that judgment be entered against the
Defendant, PPONEER CREDIT RECOVERY, INC., for the following:

A. Declaratory judgment that Defendant's conduct violated the Florida Consumer

Collection Practices Act and declaratory and injunctive relief for the Defendant's

violations of the FCCPA.

B. That Defendant be required to contact all credit reporting agencies and request
removal of any derogatory information rearing Plaintiff and the subject student loan.

C. That Defendant be enjoined from any and all further illegal collection practice.

D. Actual damages pursuant to Fla. Stat. §559.77(2).

E. Statutory damages against each Defendant pursuant to Fla. Stat. §559.77(2).

F. Costs and reasonable attorney's fees pursuant to Fla. Stat. §559.77(2).

G. For such other and further relief as may be just and proper.

fy eer

N. James rner, Esq.
Debt Refef Law Center
Counsel for Plaintiff
Florida Bar No. 0203041
100 S. Bumby Avenue
Orlando, FL 32803
(888) 877-5103

Email address: njtlaw@gmail.com

DATED this 19 April 2019.

 
Case 6:19-cv-00735-PGB-GJK Document 1 Filed 04/19/19 Page 10 of 12 PagelD 10

Payment Address:
Pioneer Credit Recovery, Inc. | © Rl ce E R
P.O. Box 157

Arcade, NY 14009 Groat Recovery, inc. Hours of Operation: EST/EDT
26 Edward Street, Arcade, NY 14009 ran = 9:00P.M.
Phone: 1-800-242-1590 riday 8: .M.-—5: M.
Correspondence Address: . : SA SOGE
Pioneer Credit Recovery, Inc. Fax: 1-877-653-2839 Saturday 8:00A.M.— 12:00P.M.
P.O. Box 130 Pay online: http:/imyaccount.pioneercreditrecovery.com

Perry, NY 14530

Reference # 14329989
Client: New York Higher Education Service
Corp

07/01/2018 Total Current Balance: $9,374.40

PAST DUE BALANCE
Dear HAWKIN ALLEYNE:
Your federal student loan(s) is currently in default. Your guarantor, New York Higher Education Service Corp, was
required to purchase the account from your lender under the terms of the guarantee agreement. Since your loan(s) is in

default, it has been placed with our agency, Pioneer Credit Recovery, Inc for collection. Interest accrues daily on your
past due account(s). To resolve your obligation, call us at 1-800-242-1590.

 

 

Unless you notify this office within 30 days after receiving this notice that you dispute the validity of this debt or any portion
thereof, this office will assume this debt is valid. If you notify this office in writing within 30 days from receiving this notice
that you dispute the validity of this debt or any portion thereof, this office will obtain verification of the debt or obtain a copy
of a judgment and mail you a copy of such judgment or verification. lf you request of this office in writing within 30 days
after receiving this notice, this office will provide you with the name and address of the original creditor, if different from
the current creditor.

 

 

Failure to pay the account in full, agree to a satisfactory repayment arrangement, or otherwise resolve the matter may
result in additional collection efforts, including:

* Evaluating your eligibility for administrative wage garnishment.
# The government may divert your Federal and/or State tax return to pay this debt through tax offset.
» Assigning your loan(s) to the U.S. Department of Education for collection.

This is an attempt, by a debt collector, to collect a debt, and any information obtained will be used for that purpose.

PLEASE SEE NEXT PAGE FOR IMPORTANT INFORMATION.

3< PLEASE RETURN THIS PORTION WITH YOUR PAYMENT. THANK YOU! 3<
Please see next page if you would like to pay by credit card Pay online: http://myaccount.pioneercreditrecovery.com

 

‘ 1803 Rocky River Road North Borrower: HAWKIN ALLEYNE
et Monroe, NC 28110 Reference#: 14329989
Total Current Balance: $9,374.40

 

Pioneer Credit Recovery, Inc.
Please call us if you have a new address or telephone number. ‘ P.O. Box 157

Arcade, NY 14009
01500

WH7 UTD BUGZE

B consss

HAVVKIN W ALLEYNE me
1853 CROWLEY E CIR N

~ LONGWOOD, FL 32779-2787 *) rt

 
Payment Address:
Pioneer Credit Recovery, Inc. i © Eel E fe pt
P.O. Box 157
Arcade, NY 14009 rect Rocenery, Ine Hours of Operation: EST/EDT
4 Mon-Thursday 8:00A.M. — 9:00P.M.
26 Edward Street, Arcade, NY 14009 Friday 8:00A.M. - 5:00P.M
Correspondence Address: Phone: 1-877-457-4266 Saturday 8:00A.M.— 12:00P.M
Pioneer Credit Recovery, Inc Fax: 1-877-653-2839 oo . —
P.O. Box 130
Perry, NY 14530
12/08/2018 - Account # 14329989
Client: New York Higher Education Service
Corp

Total Current Balance: $9,729.95

Dear HAWKIN ALLEYNE:
NOTICE OF POTENTIAL ADMINISTRATIVE WAGE GARNISHMENT PROCESS
Case 6:19-cv-00735-PGB-GJK Document 1 Filed 04/19/19 Page 12 of 12 PagelD 12

Payment Address:
Pioneer Credit Recovery, Inc. i @) N E E R
P.O. Box 157

Arcade, NY 14009 Croda Racovery, int. Hours of Operation: EST/EDT
26 Edward Street, Arcade, NY 14009 wevay SOUR A SOR M 9:00P.M.
, Phone: 1-800-242-1580 jay 8:004.M. —5:00P.M.
Correspondence Address: . . 49:
Pioneer Credit Recovery, Inc. Fax: 1-877-653-2839 Saturday 8:00A.M.— 12:00P.M.
P.O, Box 130 Pay ontina: http:#myaccount.pleneercreditrecovery.com
Perry, NY 14530
Reference # 14329989
Client: New York Higher Education Service
Corp
07/01/2018 Total Current Balance: $9,374.40
PAST DUE BALANCE
Dear HAWKIN ALLEYNE:

‘Your federal student loan(s) is currently in default. Your guarantor, New York Higher Education Service Corp, was
required to purchase the account from your lender under the terms of the guarantee agreement. Since your loan(s) is in
default, it has been placed with our agency, Pioneer Credit Recovery, Inc for collection. interest accrues daily on your
past due account(s). To resolve your obligation, call us at 1-800-242-1590.

 

 

‘Unless you notify this office within 30 days after receiving this notice that you dispute the validity of this debt or any portion
thereof, this office will assume this debt is valid. Ifyou notify-this: Office in writing within 30 days from. receiving this natice
that you dispute the validity of this debt or any portioii: thereof, this: Office will-obiain Verification of the debt or: obtain a: copy |
ofa judgment and:mail you-a copy-of such judginent.or verification; If you request of this:office in writing within 30-days —
after receiving this notice, this office: will iiprovide yourwith its ame: nd td acters -of the: ne oti 5 rereditor i ifdifferent: from
the current creditor, nL .

  
    

 

Failure to pay the account in full, agree to a satisfactory repayment arrangement, or otherwise resolve the matter may
result in additional collection efforts, including:

*« Evatuating your eligibility for administrative wage garnishment.

« The government may divert your Federal and/or State tax return to pay this debt through tax offset.

» Assigning your loan(s) to the U.S. Department of Education for collection.

This is an attempt, by a debt collector, to collect a debt, and any information obtained will be used for that purpose.

PLEASE SEE NEXT PAGE FOR IMPORTANT INFORMATION.

PLEASE RETURN THIS PORTION WITH YOUR PAYMENT. THANK YOU! 3<
Please see next page if you would like to pay by credit card Pay online: http:/;imyaccount.pioneercreditrecovery.com

 

1803 Rocky River Road North Borrower: HAWKIN ALLEYNE
Es Monroe, NC 28110 Reference#: 14329989

Total Current Balance: $9,374.40

 

 

 

4 Pioneer Credit Recovery, Inc.

Please cail us if you have a new address or telephone number. : wf P.O. Box 157
Jaf Arcade, NY 14009
01500 ob
vo
166967 G2 O0U02ZE8 GUESS! LOGUUL/0B0002 75756 "y r a
HAWKIN W ALLEYNE (ik yore EE
1853 CROWLEY E CIR NW ee Ae
LONGWOOD, FL 32779-2787 ») ct 4
: \

 

 
